
	
		III
		109th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Dodd (for himself,
			 Mr. Levin, Mr.
			 Sununu, Ms. Stabenow,
			 Mr. Chafee, Mr.
			 Kennedy, Mr. Feingold, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the need for the United States and the international community to
		  take certain actions with respect to the hostilities between Hezbollah and
		  Israel.
	
	
		Whereas, on June 12, 2000, the Government of Lebanon
			 advised the United Nations that it would consider deploying its armed forces
			 throughout southern Lebanon following confirmation by the United Nations
			 Secretary-General that the Government of Israel had fully withdrawn its armed
			 forces from that country in accordance with United Nations Security Council
			 Resolution 425 (1978);
		Whereas, on June 16, 2000, the United Nations Security
			 Council endorsed the Secretary-General’s conclusion that Israel had withdrawn
			 all of its forces from Lebanon in accordance with United Nations Security
			 Council Resolution 425;
		Whereas, notwithstanding the reservations of both Israel
			 and Lebanon regarding the final line determining what constitutes an Israeli
			 withdrawal in accordance with United Nations Security Council Resolution 425,
			 the governments of both countries confirmed that establishing the identifying
			 line was the sole responsibility of the United Nations, and that they would
			 respect the line that the United Nations identified;
		Whereas Hezbollah remains an armed terrorist presence in
			 Lebanon and continues to receive material and political support from the
			 Governments of Syria and Iran;
		Whereas, as affirmed in Public Law 108–175, the
			 Governments of Syria and Iran have significant influence over Hezbollah;
		Whereas United Nations Security Council Resolution 1559
			 (2004) calls for the withdrawal of all foreign forces and the dismantlement of
			 all independent militias in Lebanon;
		Whereas the international community has provided
			 insufficient encouragement and resources to the Government of Lebanon to enable
			 the Government to comply with the relevant provisions of United Nations
			 Security Council Resolution 1559;
		Whereas Hezbollah launched an unprovoked attack against
			 Israel on July 12, 2006, killing 7 Israeli soldiers and taking 2 soldiers
			 hostage, its fifth provocative act against Israel since the summer of
			 2005;
		Whereas the Government of Israel, as reaffirmed in S. Res.
			 534, has the right to defend itself and to take appropriate action to deter
			 aggression by terrorist groups and their state sponsors;
		Whereas fighting between Israel and Hezbollah to date has
			 caused significant damage to Lebanon’s and Israel’s infrastructures that will
			 necessitate the expenditure of significant sums to rebuild;
		Whereas more than 400 citizens of Israel and Lebanon have
			 already lost their lives in the ongoing conflict;
		Whereas over 14,000 United States citizens have been
			 evacuated from Lebanon at a cost of over $60,000,000;
		Whereas more than 1,000,000 Israelis living in northern
			 Israel are under threat of Hezbollah rockets;
		Whereas more than 700,000 Lebanese civilians have been
			 displaced by the fighting, and the United Nations Emergency Relief Coordinator
			 is seeking more than $170,000,000 in donations from international donors to pay
			 for food, medicine, water, and sanitation services over the next 3
			 months;
		Whereas the United States Government has pledged
			 $30,000,000 in short-term humanitarian assistance to address the humanitarian
			 crisis in Lebanon;
		Whereas the fragile democracy of Lebanon is in jeopardy of
			 collapsing without significant international support to address the
			 humanitarian crisis in the country and to strengthen the capacity of the army
			 and security forces of the Government of Lebanon to gain effective control of
			 all territory in Lebanon; and
		Whereas continued fighting between Hezbollah and Israel is
			 a threat to the peace and security of the peoples of Israel and Lebanon:
		Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the Governments
			 of Syria and Iran should—
				(A)end all material
			 and logistical support for Hezbollah, including attempts to replenish
			 Hezbollah's supply of weapons; and
				(B)use their
			 significant influence over Hexbollah to disarm the group and release all
			 kidnapped prisoners;
				(2)the United States
			 Government and the international community must work urgently with the
			 Governments of Israel and Lebanon—
				(A)to attain a
			 cessation in the hostilities between Hezbollah and Israel based on—
					(i)effectuating the
			 safe return of Israeli soldiers held in Lebanon;
					(ii)the disarmament
			 of Hezbollah, the removal of all Hezbollah forces from southern Lebanon, and
			 the replacement of those forces with army and security forces of the Government
			 of Lebanon; and
					(iii)reaching an
			 agreement to fully implement United Nations Security Council Resolution 1559
			 and to create and deploy an international stabilization force with a clear
			 mandate to enforce a permanent ceasefire;
					(B)to organize an
			 international donors conference to solicit and ensure the provision of
			 international resources for the reconstruction of roads, bridges, hospitals,
			 electrical and communications systems, and other civilian infrastructure
			 damaged or destroyed in Lebanon during the hostilities;
				(C)to remain engaged
			 to promote sustainable peace and security for Israel and Lebanon and the
			 greater Middle East; and
				(D)to assist the
			 Government of Lebanon on its path to democracy by promoting necessary internal
			 political reforms; and
				(3)the territorial
			 integrity, sovereignty, unity, and political independence of Lebanon should be
			 strongly supported.
			
